Citation Nr: 1442891	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for left (minor) forearm scars.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to July 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board videoconference hearing in May 2012, as well as at a prior October 2011 RO hearing, and transcripts of the hearings are associated with the record.  

The Board remanded the claim in April 2014 so that further development could be conducted.  As discussed below, the Board finds that there was not substantial compliance with its remand with respect to the claim addressed herein and that it may not therefore proceed with a determination as to that issue at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

This instant remand was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

As indicated in the Introduction, this increased rating claim was most recently remanded by the Board in April 2014.  Unfortunately, the ordered development remains to be sufficiently completed.  Accordingly, another remand is regretfully required.  Stegall.

As mentioned by the Board in April 2014, at which time a recitation of the Veteran's allegations regarding the circumstances surrounding his left forearm injury, in which he contended, though not documented in his service treatment records, that it was a through and through shell fragment injury.  The Board at that time did observe that in the course of a March 2011 VA examination, the examiner described a .25 centimeter (cm.) oval entry wound scar on top of the Veteran's distal left forearm, and a .5 cm. oval exit wound on the bottom/side of his distal forearm.  Thus, it was noted to appear that the Veteran had a through and through wound to his left forearm in service.  The Board at that time determined that it was necessary to ascertain which muscle groups were affected, and how severely, in order to accurately rate this disability.  

Also as part of the Board's April 2014 remand, the following development was ordered to occur:

1.  Schedule the Veteran for a VA muscles examination to determine the severity of the through and through shell fragment wound to his left forearm.  The claims record should be made available to the examiner for review in connection with the examination.  The examiner should carry out all indicated studies.  The examiner should be requested to discuss the type of injury the Veteran suffered to his left forearm in active service and the treatment the injury necessitated (history from the Veteran in this regard should be considered), indicate all objective findings related to the any left forearm muscle injury and/or nerve involvement, and to indicate whether any associated loss of muscle substance, pain, weakness, and/or lack of endurance shown to exist causes moderate, moderately severe, or severe impairment in functioning.

The examiner must state what muscle group or groups were affected by the left forearm shell fragment wound injury, and whether each muscle group injury found is best described as "slight", "moderate", "moderately severe", or "severe".  A rationale for any opinions expressed should be provided.

This examination took place in June 2014.  Review of the examination report shows that the examiner commented that pertinent affect muscle groups were VII and VIII.  While the examiner confirmed that one through and through injury to the Veteran's left forearm did in fact take place, and commented that the Veteran had "mild-moderate functional impairment per subjective/objective findings and occupational impairment," the examiner failed to respond to the specifically-posed question, that being, whether each affected muscle group (the injury residuals to Muscle Group VII and VIII) was best described as "slight," "moderate," "moderately severe," or "severe?"  Stegall.  

As such, an addendum medical opinion should be obtained from the June 2014 VA examiner, so that she can supply an opinion as to whether the severity of each of the referenced affected muscle groups (VII and VIII) is best described as "slight," "moderate," "moderately severe, or "severe."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA DBQ examination obtained in this case is not adequate, as it failed to provide medical information needed to address the rating criteria relevant to this case.  It seems to the Board that under the circumstances, that an addendum report should be obtained from the June 2014 VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims folder to the VA examiner who completed the June 2014 DBQ examination report).  After reviewing the claim folder, to include the June 2014 examination report findings, by means of an addendum report, the physician must state whether the injury to Muscle Group VII is best described as "slight," "moderate," "moderately severe," or "severe."  The physician must also state whether the injury to Muscle Group VIII is best described as "slight," "moderate," "moderately severe," or "severe."

The addendum report must include a complete rationale for all opinions and conclusions expressed.

2.  In the event that the VA Certified Physician Assistant who examined the Veteran in June 2014 is unavailable, the RO/AMC should schedule the Veteran for a VA muscles examination to determine the severity of the through and through shell fragment wound to his left forearm.  The claims record should be made available to the examiner for review in connection with the examination.  The examiner should carry out all indicated studies.  The examiner should be requested to discuss the type of injury the Veteran suffered to his left forearm in active service and the treatment the injury necessitated (history from the Veteran in this regard should be considered), indicate all objective findings related to the any left forearm muscle injury and/or nerve involvement, and to indicate whether any associated loss of muscle substance, pain, weakness, and/or lack of endurance shown to exist causes moderate, moderately severe, or severe impairment in functioning. 

The examiner must state what muscle group or groups were affected by the left forearm shell fragment wound injury, and whether each muscle group injury found is best described as "slight," "moderate," "moderately severe," or "severe."  

The examination report must include a complete rationale for all opinions and conclusions expressed.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  Stegall.  

5.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

6.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed increased initial rating issue in light of all the evidence of record.  In so doing, the RO/AMC should also consider whether "staged" ratings are appropriate in light of Fenderson.  If the benefit sought on appeal remains denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



